Exhibit 10.34



Liquid Capital Loan Contract

(Loan Number: HHHT(2013)LDZJ0167)

 

(This Is a Summary Translation for Reference Only)

 

Borrower:Inner Mongolia Yongye Nongfeng Biotech Co., Ltd.

Address:Yongye Industrial Park, Jinshan Boulevard,

Jinshan Development Zone, Hohhot

Postal Code:

Legal Representative:SUN Xiaofeng

Authorized Agent:

Processing Person:

Telephone:

Fax:

Account Bank:China Everbright Bank Holdings. Co., Ltd., Hohhot Branch

Account Number:50120188000016391

 

Lender:China Everbright Bank Holdings. Co., Ltd., Hohhot Branch

Address:78 Xinhua Road East, Saihan District, Hohhot

PostalCode: 010020

Legal Representative:ZHANG Ling

Authorized Agent:SHI Jiaxin

Processing Person:YUN Jiaqi

Telephone:0471-5165021

Fax:0471-5165035

 



1

 

 

Article I Generals

 

Because of the need of business operations, the Borrower applies to the Lending
Bank for a loan, and the Lending Bank, upon review, agrees to issue a loan to
the Borrower on the terms and conditions set forth in this contract.

 

Now, pursuant to the relevant law and the policies of the regulatory authorities
of our country, the two parties, after reaching consensus through consultation,
have reached the agreement on the following provisions, which are to be adhered
to by both parties.

 

Article II Purpose of the Loan

 

1.The two parties agree that:

 

1.1           The loan amount hereunder is to be used as revolving liquid
capital, for the specific purpose of purchasing raw material.

 

1.2           The Borrower shall not use the loan in the purchase of fix asset,
equity investment or in any production or operation prohibited by the State.

 

1.3           The Borrower shall not change the purpose of the loan specified
herein without prior written consent from the Lending Bank.

 

Article III Currency, Amount, Term and Disbursement of the Loan

 

2.             The currency of the loan hereunder is Renminbi and the amount is
RMB One Hundred Million (¥100,000,000.00).

 

3.             The term of the loan hereunder is from October 17, 2013 to
October 17, 2014.

 

4.             Upon complete satisfaction of the preconditions set forth in
Section 11 below, the Lending Bank must disburse the loan amount in one sum in
full and have it deposited into the Borrower's account established with the
Lending Bank on October 17, 2013.

 

Article IV Interest of the Loan and Calculation Method

 

5.             The Borrower must make interest payments on the loan amount to
the Lending Bank in accordance with the provisions herein. The interest rate of
the loan hereunder is fixed annual rate of 7.2%.

 



2

 

 

6.             The two parties agree that, in the event that the People's Bank
of China adjusts loan base rate or the calculation method thereof and the said
loan base rate is applicable to the loan hereunder, the Lending Bank has the
right to determine the contract's new loan interest rate on the basis of the
said adjusted loan base rate or the calculation method. The Lending Bank shall
not be required to obtain prior consent from the Borrower before making such
adjustment and shall have the right to assess interest according to the adjusted
loan rate or calculation method.

 

7.             The interest on the loan hereunder is settled quarterly and the
settlement date is the 20th of the last month of each quarter.

 

8.             The loan interest calculation hereunder is based on 360 days a
year, starting on the date when the loan is disbursed.

 

9.              If the Borrower fails to repay the loan in accordance with the
provisions herein, the Lending Bank shall have the right to charge past-due
penalty rate; the past-due penalty rate is 30% of the loan interest rate
specified in Section 5 herein in addition to the said loan interest rate
starting from the past-due date, until the loan principal and interest are
repaid in full.

 

If the Borrower uses the loan for any purpose other than that specified herein,
the Lending Bank shall have the right to charge loan misappropriation penalty
rate; misappropriation penalty rate is 50% of the loan interest rate specified
in Section 5 herein in addition to the said loan interest rate starting from the
date when the loan is misappropriated, until the loan principal and interest are
repaid in full.

 

10.             If the Borrower fails to make interest payment on time, the
Lending Bank shall have the right to assess compound interest at the penalty
rate.

 

Article V Release and Use of the Loan

 

11.             The Lending Bank shall have no obligation to provide the loan
hereunder to the Borrower unless the following preconditions are satisfied:

 

11.1            The Borrower has provided all the documents requested by the
Lending Bank;



11.2            The Borrower has filled all the forms and notes required for the
withdrawal of the loan; such forms and notes are the component part of this
contract and have the same legal effect;



11.3            The Borrower has obtained all the government permits, licenses
and registrations in accordance with the relevant law and statutes;

 

11.4            If the loan hereunder is guaranteed, the Borrower has processed
all the certification and registration of, and obtained the insurance on, the
security properties provided as guarantee and such certification, registration
and insurance remain effective and valid;

 



3

 

 

11.5            The Borrower has committed no acts of breach specified herein;

 

Upon satisfaction of the above preconditions, the Lending Bank will arrange the
disbursement of the loan in accordance with Section 4 herein and have the loan
amount deposited into the Borrower's bank account set up with the Lending Bank.

Account Bank:China Everbright Bank, Hohhot Branch

Account Number:50140188000011519.

 

12.              The loan disbursement methods hereunder are entrusted
disbursement by the Lending Bank and the disbursement by the Borrower at its own
discretion.

 

13.              Change of the disbursement method and the conditions that
trigger such change

 

Upon the occurrence of any of the following, the Lending Bank shall have the
right to renegotiate the terms and conditions on the release and disbursement of
the loan or change the loan disbursement method:

 

13.1            The credit worthiness of the Borrower deteriorates;

 

13.2            The profitability of the Borrower’s main business is weak;

 

13.3            The occurrence of any abnormality in the use of the loan
proceeds;

 

13.4            Other situations that the Lending Bank deems appropriate.

 

14.              Restrictions on the Disbursement of the Loan and Prohibited
Activities

 

Upon execution of this Contract, the Lending Bank may restrict or suspend the
release and disbursement of the loan upon the occurrence of any of the
following:

 

14.1            Occurrence of any events set forth in Section 13

 

14.2            The Borrower use the loan for purposes other than that specified
herein or use the loan in violation of the provisions herein;

 

14.3            The Borrower break the withdrawal of the loan into smaller
amounts to circumvent the entrusted disbursement method;

 

14.4            The Borrower violates provisions herein;

 

14.5            Other situations deemed appropriate by the Lending Bank.

 

15.              The Lending Bank has the right to request that the Borrower
provide records and documentation on the use of the loan funds.

  

Article VI Repayment of the Loan

 

16.              The Borrower must make interest payments in accordance with the
provisions herein and repay the principal in full and in one lump sum on October
17, 2014.

 



4

 

 

17.              The Borrower must ensure that there is sufficient amount in the
account set up with the Lending Bank on the interest settlement dates or on the
loan principal repayment date to repay interest, loan principal and other fees.

 

18.              The Borrower must repay the loan principal in full and on time
to the Lending Bank. If the Borrower fails to repay the loan principal or to
make interest payment on time, the Lending Bank shall have the right to deduct
the corresponding amounts, in the order of fees payable, loan interest and
compound interest and loan principal, from any accounts set up with the Lending
Bank or within the banking system of the Lending Bank’s branch organizations. If
the repayment of the loan principal and interest payment are past due for more
than 90 days, the order of deduction for repayment will be determined in
accordance with the rules of Ministry of Finance.

 

19.              If the Borrower desires to repay the loan ahead of the
schedule, the Borrower must submit an application to the Lending Bank 30
business days in advance for approval.

 

20.              If the Borrower is unable to repay the loan hereunder on time
and desires to extend the term of the loan, the Borrower must submit an
application for extension in writing to the Lending Bank. Upon the Lending
Bank’s approval, the two parties must execute a loan extension contract as a
supplement hereto.

 

Article VII Guarantee

 

21.              The guarantee method for the loan hereunder is maximum natural
person guarantee. The guarantee is provided by WU Zishen and YI Ping, and the
guarantee is several liability guarantee. Guarantee Contracts Numbers are:

HHHT(2013)ZGZRRBZ0218 and HHHT(2013)ZGZRRBZ0219.

 

22.              The Lending Bank and the guarantor must enter into a guarantee
contract and process necessary certification and registration of and insurance
on the security property.

 

23.              If the term of the loan is extended, the Borrower and the
guarantor must continue to bear responsibility to provide guarantee for the loan
during the extended term.

 

Article VIII Assumption of Fees and Reimbursement

 

24.              The Borrower must bear all the fees paid by the Lending Bank in
connection with this contract and the corresponding guarantee contract,
including but not limited to fees for legal service, accounting service, audits,
insurance, certification, appraisal and evaluation and registration.

 



5

 

 

25.              Upon request by the Lending Bank, the Borrower must immediately
reimburse the Lending Bank in full for all the fees incurred by the Lending Bank
in exercising its rights hereunder, including but not limited to litigation
expenses, attorney fees, travel and lodging expenses and other fees.

 

Article IX The Borrower’s Representations, Warranties and Promises

 

26.              The Borrower is a valid and existing legal person entity
incorporated in accordance with the PRC law, has the ability to conduct
independent civil activities and has the full power, authorization and assets to
bear civil responsibilities and conduct business activities.

 

27.              The Borrower has the full power and authorization to execute
this contract and conduct the transactions hereunder and has taken all actions
necessary for the execution and performance of this contract.

 

28.              The Borrower has obtained all the government approval and third
party consent required for the execution of this contract and the execution and
performance of this contract will not violate any of the Borrower’s
incorporation documents or any other contracts to which the Borrower is a party.

 

29.              All the documents, material and certificates provided by the
Borrower in connection with the execution of this contract and the transaction
hereunder are authentic, complete, accurate and valid and the financial reports
provided by the Borrower truthfully reflect the financial situation of the
Borrower as of the time of the issuance of such reports.

 

30.              This contract is legally effective and is legally binding to
the Borrower.

 

31.              The Borrower must set up an account with the Lending Bank
according to the Lending Bank’s requirements to be used as the settlement
account for the loan hereunder.

 

32.              The Borrower has completed or will complete all the required
registration, filing and certification procedures to ensure the validity,
effectiveness and enforceability of this contract.

 

33.              The Borrower has no pending litigation, arbitration or
administrative proceedings that will have a substantively adverse effect on the
Borrower’s ability to perform its obligations hereunder.

 

34.              The Borrower’s representations, warranties and promises must
remain true and accurate before the full repayment of the loan principal and
interest and the Borrower will provide any relevant documents at the Lending
Bank’s request.

 



6

 

 

35.              The Borrower has committed no act of breach.

 

36.              The Borrower has carefully read, and fully understands and
accepts, the contents herein and the execution and performance of this contract
is voluntary; the Borrower acknowledges that the intents expressed herein are
the Borrower’s true intents.

 

37.              The Borrower has provided truthful, complete and effective
documents at the Lending Bank’s request.

 

38.              The Borrower promises to cooperate with the Lending Bank in the
management of the loan disbursement, and in the management thereafter and the
relevant examination.

 

39.              The Borrower must accept, and actively cooperate with, the
Lending Bank’s investigation of, enquiries about and supervision on its
production, operation and financial situation and has the obligation to provide,
on the monthly basis, the balance sheet and profit/loss statement for the latest
month or other documents that reflect the Borrower’s credit situation.

 

40.              During the effective period of the contract, the Borrower must
notify the Lending Bank in writing 30 days in advance in the event of any
changes in the name of the Borrower, its legal representative or its address.

 

41.              If, before the full repayment of the all the debt hereunder,
the Borrower desires to engage in external investment or financing that will
substantially increase its debts, or to undertake merger, spin-off, reduction of
capital, transfer of equity, transfer of assets, filing for suspension of
business for rectification, filing for dissolution or bankruptcy or any other
actions sufficient to cause any changes to the creditor/debtor relationship
hereunder or to affect the rights of the Lending Bank, the Borrower must notify
the Lending Bank in writing 30 business days and obtain the Lending Bank’s
written approval. Otherwise, none of the transactions mentioned above can be
conducted.

 

42.              The Borrower promises that, with the Lending Bank’s written
approval, the Borrower will not assume, for any other enterprise legal person or
individual, debt obligations, provide guarantee or establish pledges or liens on
its assets that will affect the Borrower’s ability to repay the loan hereunder.

 

43.              If the Borrower experiences any other events, other than those
mentioned above, that will adversely affect the Borrower’s ability to fulfill
its repayment obligations, the Borrower must immediately notify the Lending Bank
in writing.

 

44.              The Lending Bank has the right to demand that the Borrower set
up a special account with the Lending Bank as the account for the return of the
funds, and the Borrower must set up such special account at, and enter into an
account management agreement with, the Lending Bank. The account information is
as follows:

 

Account Bank:China Everbright Bank, Hohhot Branch

Account Number:50140188000011519.

 



7

 

 

Article X Events of Breach

 

45.              Any of the following events constitutes an event of breach:

 

45.1            The Borrower fails to make interest payments or repay the loan
principal in accordance with the provisions herein;

 

45.2            The Borrower fails to use the loan for the purpose specified
herein;

 

45.3            The Borrower fails to pay loan funds according to the method
specified;

 

45.4            The Borrower fails to adhere to its covenants;

 

45.5            The Borrower fails to reach the financial targets specified;

 

45.6            The Borrower commits any act of cross-breach;

 

45.7            The Borrower provides false balance sheet, profit/loss
statements or other financial reports or withholds material facts therein, or
refuses to accept the Lending Bank’s supervision over and examination of the
Borrower’s use of the loan and its production operation and financial
activities;

 

45.8            The representations, warranties or promises made herein by the
Borrower or the guarantor, or those made by the guarantor made in the relevant
guarantee contract, prove to be false or misleading;

 

45.9            The Borrower or the guarantor violates other contract to which
the Borrower or the guarantor is a party;

 

45.10          The Borrower’s or the guarantor’s operation or financial
situation materially deteriorates;

 

45.11          The value of the pledged or mortgaged property in connection with
the loan hereunder decreases or such property is damaged or lost;

 

45.12          The Borrower or the guarantor fails to make arrangement to repay
its debts to the satisfaction of the Lending Bank at the time of its merger,
spin-off or reorganization of share structure.

 

45.13          The Borrower or the guarantor files bankruptcy, is dissolved or
shut down, or its business permit is revoked, cancelled or voided;

 

45.14          The Borrower fails to notify the Lending Bank promptly of any
major revision of its charter, any changes in its operation activities, major
revision of its accounting principles, or any material changes in the financial,
economic or other situation of the Borrower or of its subsidiaries or parent;

 

45.15          The Borrower is involved in any litigation, arbitration or
administrative proceeding that will adversely affect its ability to fulfill its
obligations hereunder;

 

45.16          The Borrower’s assets is frozen, seized, withheld or put into
receivership in accordance with the law and such that the Borrower’s performance
of its obligations hereunder has been or will be materially affected;

 

45.16          The Borrower has violated any other provision herein and fails to
take any remedial actions to the satisfaction of the Lending Bank;

 

45.17          The Borrower uses forged contracts with its affiliates and
provided unsubstantiated notes receivable and accounts receivable to obtain
credit or loan;

 



8

 

 

45.18          The Borrower violates other provisions herein and fails to
provide remedies satisfactory to the Lending Bank;

 

45.19          Any other event or situation that will have a substantive adverse
effect on the rights of the Lending Bank hereunder.

 

46.              The Lending Bank shall make determination as to whether any
event of breach mentioned above has occurred and notify the Borrower. Upon the
occurrence of any of the events of breach, the Lending Bank shall have the right
to take one or more of the measures below:

 

46.1            Suspend the disbursement of the loan amount hereunder;

 

46.2            Declare that the loan already released immediately due and
demand that the Borrower repay the loan principal, interest and other fees
immediately;

 

46.3            Demand that the Borrower provide additional pledge or lien or
replace the guarantor;

 

46.4            Deduct directly any outstanding amount payable hereunder from
the account established with the Lending Bank or any of the Lending Bank’s
branches;

 

46.5            Declare the exercise of its rights under the guarantee contract
for the loan;

 

46.6            Other measured deemed appropriate by the Lending Bank.

 

Article XI Others

 

 

47.              During the effective period of this contract, the Lending Bank
shall have the right to examine the Borrower’s use of the loan and the Borrower
must provide explanation and documents to the Lending Bank at the Lending Bank’s
request.

 

48.              Both parties hereto must maintain confidentiality on the debts,
financial, production and operation situation and other information obtained for
the purpose of executing and performing this contract from the other party;
however, the situation of any inquiry on the Borrower’s situation in accordance
with the law is excepted.

 

49.              Without prior consent from the Lending Bank, the Borrower shall
not transfer or dispose of all or part of its obligations hereunder.

 

50.              The Lending Bank may transfer the creditor’s right hereunder to
any third party without the need to obtain prior consent from the Borrower,
provided, however, that the Borrower is notified in writing at the time of such
transfer.

 

51.              The Borrower must pay all the amount due hereunder in full and
shall not make offsets, deductions or withholdings of any nature or use any debt
owed by the Lending Bank to the Borrower to offset any debt obligations.

 

52.              Any grace period, favorable treatment or extension granted by
the Lending Bank to the Borrower shall not affect, damage or restrict any other
rights to which the Lending Bank is entitled in accordance with the provisions
herein and with the law and statutes, nor shall they be considered a waiver by
the Lending Bank of its rights and interests hereunder or affect the Lending
Bank's responsibilities and obligations hereunder.

 



9

 

 

53.              If, at any time, any of the provisions herein becomes illegal,
invalid or unenforceable in any aspect, the legality, validity or enforceability
of other provisions herein shall not be affected or diminished.

 

54.              Any revisions of or supplement to this contract must be in
writing and be signed by both parties.

 

55.              The titles and headings herein are inserted for reference only.

 

56.              All notices or requests regarding this contract must be sent in
writing to the addresses or fax numbers listed on the first page of this
contract. One party must notify the other party promptly of any changes of
addresses or fax numbers.

 

57.              The documents sent by one party to the other shall be
considered delivered if sent by courier, three days after its being sent if by
registered mail, and immediately if by fax.

 

Article XII Governing Law and Resolution of Dispute

 

58.              This contract is governed by the Chinese law and must be
interpreted accordingly. Any dispute in connection with this contract must be
settled through consultation; if consultation fails, the dispute should be
submitted to legal proceedings at the local court where the Lending Bank
resides.

 

Article XIII Effectuation, Revision and Dissolution of the Contract

 

59.              This contract must be signed by the representatives of both
parties before it can become effective.

 

60.              No party can revise or dissolve this contract without
authorization, unless otherwise stipulated or by law. Any revision or
dissolution must be agreed to by both parties in a signed written agreement.

Article XIV Attachments

 

61.              Other matters not covered herein may be provided in a written
agreement to be attached hereto.

 

Article XV Supplemental Provisions

 

62.              This contract has to three counterparts, with one to the
Borrower and two to the Lending Bank, and all have the same legal effect.

 

63.              This contract is executed on October 17, 2013 in Hohhot.

 

64.              The parties hereto agree that this contract must be certified
(optional provision; not applicable to this contract.)

 

Borrower:/seal/ Inner Mongolia Yongye Nongfeng Biotech Co., Ltd.

Legal Representative:/s/ SUN Xiaofeng

 

Lender:/seal/ China Everbright Bank Holdings. Co., Ltd., Hohhot Branch

Authorized Agent:/s/ SHI Jiaxin

 



10

